Citation Nr: 0630106	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-33 330 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
brachial plexopathy, claimed as a residual of a left arm, 
shoulder, and neck injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel
INTRODUCTION

The veteran had active service from April 1976 to April 1979.  
The veteran also apparently served in the Army National Guard 
from 1982 through 1992, which included verified active duty 
for training from July 30, 1988 to August 13, 1988.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The record shows that the veteran testified at a personal 
hearing before a Decision Review Officer (DRO) in January 
2006.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  

The Board notes that the veteran filed a claim for a stroke 
in February 2004.  The Board refers this undeveloped matter 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed April 1996 rating decision, the RO 
determined that the veteran's claim was not well-grounded 
because there was no evidence that his left brachial 
plexopathy was incurred during his active duty for training.  

3.  Evidence received subsequent to the April 1996 RO rating 
decision is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran has been diagnosed with left brachial 
plexopathy, which has been linked by competent medical 
opinion to the August 1988 injury sustained while on active 
duty for training.  


CONCLUSIONS OF LAW

1.  The April 1996 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for left brachial 
plexopathy, claimed as a residual of a left arm, shoulder, 
and neck injury, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2001). 

3.  Left brachial plexopathy, claimed as a residual of a left 
arm, shoulder, and neck injury was incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in November 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO noted that the veteran's claim for 
service connection of a left arm condition had previously 
been denied in April 1996 because service records showed no 
evidence of the disorder and it was shown by the evidence 
that the condition was incurred when trying to start a snow 
blower in 1989.  The RO also explained that VA needed new and 
material evidence to consider his claim, asked him to send 
evidence showing inservice occurrence or aggravation of his 
claimed left arm condition, and described the type of 
information and evidence that would support the veteran's 
claim.  The RO further requested that the veteran submit the 
evidence as soon as possible, preferably within 30 days.  
38 C.F.R. § 3.159 (b)(1) (2006); Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006). 

The Board notes that the November 2001 VCAA notice letter 
advised the veteran of a definition of new and material 
evidence that is inapplicable to his claim; however, there is 
no harm to the veteran because the claim is found to be 
reopened by way of the submission of new and material 
evidence.  Additionally, the November 2001 VCAA notice letter 
did not include notification of the elements of degree of 
disability and effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Nevertheless, there is no harm to 
the veteran because his claim is being granted on the merits 
for reasons explained in greater detail below.  Thus, any 
defect with respect to the effective date portion of the 
notice will be rectified by the RO when effectuating the 
award. 

The Board also observes that the RO provided the veteran with 
a copy of the November 2002 rating decision, the August 2003 
Statement of the Case (SOC), and the Supplemental Statements 
of the Case (SSOC) dated in November 2005, April 2006, and 
June 2006, which included a discussion of the facts of the 
claim, the laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Based on the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA examination and obtained a medical nexus opinion 
regarding his claimed disorder in September 2002.  The RO 
also obtained the veteran's VA treatment records dated from 
August 1999 to July 2002 and private medical records dated 
from September 2001 to December 2001.  The Board notes that 
correspondence from a VA physician (H.A.S., M.D.) received in 
September 2002, the March 1997 letter from a private 
chiropractor interpreting chiropractic notes from January 
1989 to February 1989, and lay statements are also of record.  
Additionally, private medical records dated from July 1982 to 
July 1990 and VA examination reports and a treatment record 
dated in December 1995 are contained in the claims folder.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  





II.	New and Material Evidence

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  As the veteran's application to reopen his claim 
for entitlement to service connection for left brachial 
plexopathy was filed on August 15, 2001, the old definition 
of "new and material evidence" is applicable.  

Under the former version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence

The veteran originally filed a claim of service connection 
for left brachial plexopathy in October 1995.  In an April 
1996 rating decision, the RO determined that the veteran's 
claim was not well-grounded because there was no evidence 
that his left brachial plexopathy was incurred during his 
active duty for training.  The RO further noted that the 
evidence clearly showed that the veteran's claimed disorder 
was incurred while trying to start a snowmobile with a pull 
cord in March 1989.  The record shows that the RO also 
notified the veteran of its rating decision and advised him 
of his rights to appeal the decision in April 1996 
correspondence.  The veteran did not appeal the RO's decision 
and it became final.  

The RO considered the following evidence prior to rendering 
its April 1996 decision denying the veteran's claim.

The service medical records show that the veteran broke off 
his tooth and sustained a mild concussion after suffering a 
fall while on active duty for training on August 3, 1988.  
The records are absent of any references to any problems of 
the left upper extremity and the veteran's neck, spine, and 
upper extremities were clinically evaluated as normal at the 
October 1988 appointment examination.        

In his October 1995 claim for a left shoulder disorder, the 
veteran described his August 1988 injury.  He explained that 
the pains in his arm and shoulder seemed insignificant at 
that time but he later began to have shoulder pain.  He 
further reported that doctors had attributed his left 
shoulder problems to trauma.    

The veteran's former spouse, J.M.L., wrote in an October 1995 
statement that she noticed that the veteran's face was 
"scraped up" after his return from OCS.  She noted that the 
veteran told her that he had fallen over a tree stump while 
running at camp and complained of pain in his neck and 
shoulders at that time which continued for months.  She also 
reported that the veteran eventually sought treatment from a 
chiropractor for the pain but it did not alleviate the 
symptoms.  She further indicated that damage to the veteran's 
scapula was visible.  

Private medical records from July 1982 to July 1990 show that 
the veteran repeatedly related left arm symptoms to an 
incident in February 1989 when he reportedly pulled a cord to 
start a snowmobile; he made no mention of service including 
his period of active duty for training.  The earliest records 
containing clinical findings of a left arm disorder are dated 
in 1989.  The April 1989 and July 1990 private EMG and nerve 
conduction study reports specifically show that the veteran 
demonstrated a left brachial plexopathy.  

The December 1995 VA treatment record notes that the veteran 
presented for evaluation of traumatic left brachial plexus 
injury.  He reported that he injured himself while running 
during National Guard training in 1988 and had experienced 
arm pain since that time.    

The December 1995 VA examination report shows that the 
veteran told the examiner that his shoulder pain was linked 
to the August 1998 injury and was assessed with left biceps 
and triceps atrophy and weakness on the left; however, the 
examiner noted that the etiology of the disorder was unclear.  

The December 1995 VA nerve conduction study report notes that 
the veteran showed evidence of old left brachial plexopathy 
affecting predominantly the lateral cord with no ongoing 
denervation.  

The following evidence was associated with the claims file 
after the April 1996 RO decision.

The October 1995 statement written by J.M.L. is duplicative 
and described in greater detail above. 

The March 1997 letter regarding the interpretation of private 
chiropractic notes from January 1989 to February 1989 shows 
treatment for the left upper extremity during that time but 
contains no references to service or the 1988 injury.     

The VA treatment records dated from August 1999 to July 2002 
include findings of left brachial plexopathy and left upper 
extremity pain.  

In numerous written statements from 2001 to 2006, the veteran 
has related his current left shoulder disorder to the 1988 
injury sustained during his active duty for training.  

The veteran's private medical records dated from September 
2001 to December 2001 contain multiple references to the 
veteran's report of a left arm injury during active duty for 
training.

The veteran brought correspondence written by a VA physician 
(H.A.S., M.D.) to the September 2002 VA examination that 
contained a positive nexus opinion.  Specifically, the VA 
physician concluded that it was as likely as not that the 
veteran's current left brachial plexopathy stemmed from the 
injury acquired during service based on her review of the 
veteran's records and recommended that his claim be reopened 
for review.  She noted that the veteran suffered loss of 
consciousness in addition to cracked teeth and a left 
shoulder injury after tripping over a tree stump while on a 
training exercise in August 1988.  She also explained that it 
was highly unlikely that merely pulling a snowmobile starter 
cord could result in such a plexopathy and the initial injury 
in 1988 may have been aggravated by the act of pulling the 
cord.  

The September 2002 VA examining physician (B.K., M.D.) wrote 
that the veteran had documented brachial plexopathy with 
regard to his left upper extremity; however, the examining 
physician concluded that it was impossible to directly relate 
the veteran's current left upper extremity brachial 
plexopathy to his original fall in 1988 because the October 
1988 examination, which was two months following the 
incident, was normal.  He further explained that the veteran 
was seemingly more symptomatic following his incident of 
pulling the snowmobile cord.  The examining physician added 
that although it was possible that the veteran had initially 
injured his shoulder in 1988 and re-injured or aggravated it 
by pulling the snowmobile cord, the documentation did not 
substantiate such a conclusion.  The examining physician also 
noted an impression of cervical spine degenerative disc 
disease at multiple levels but similarly concluded that it 
was less likely than not related to the 1988 fall.   
  
At the January 2006 DRO hearing, the veteran described the 
1988 fall while on active duty for training and asserted that 
his current left upper extremity problems were related to the 
1988 injury. 

In the May 2006 statement, T.C. noted, among other things, 
that the veteran had had an ongoing problem with his left 
shoulder since she met him due to an injury he sustained in 
August 1988.  In a prior statement dated in September 2002 
pertaining to a separate claim, T.C. wrote that she met the 
veteran in July 2001.   

Analysis

As previously explained in greater detail, evidence received 
since the April 1996 consists of numerous written statements 
from the veteran from 2001 to 2006, the October 1995 
statement written by the veteran's former wife, the March 
1997 letter interpreting private chiropractic notes from 
January 1989 to February 1989, VA treatment records dated 
from August 1999 to July 2002, private medical records dated 
from September 2001 to December 2001, correspondence from 
H.A.S., M.D. received in September 2002, the September 2002 
VA medical examination report, the January 2006 DRO hearing 
transcript, and the statement from the veteran's friend 
(T.C.) dated in May 2006.  

With the exception of the duplicative October 1995 lay 
statement written by the veteran's former wife, the Board 
notes that the aforementioned evidence was not previously 
considered by VA prior to the April 1996 decision and, 
consequently, qualifies as "new" evidence.  The Board also 
finds that the veteran has submitted evidence that is 
material.  Specifically, the correspondence written by 
H.A.S., M.D. contains a competent medical opinion linking the 
veteran's claimed left brachial plexopathy to the 1988 fall 
during active duty for training.  

In sum, evidence received subsequent to the April 1996 RO 
rating decision was not previously considered by VA, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection is reopened.


III.	Service Connection for Left Brachial Plexopathy

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2006).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The veteran, his former wife (J.M.L.), and his friend (T.C.) 
have each related his current left shoulder disorder to the 
1998 fall sustained while on active duty for training; 
however, they are not shown to have the requisite expertise 
to render competent medical opinions regarding the cause of 
the veteran's left shoulder disorder.  They are competent, 
however, to report their observations of the veteran with 
respect to the manifestations of his claimed disorder.    

Analysis 

The veteran essentially contends his current left shoulder 
disorder is related to the injury he sustained during active 
duty for training when he tripped and fell over a tree stump.  

There is ample medical evidence of record showing current 
findings of left brachial plexopathy that has been related to 
a prior trauma.  For example, a private neurologist wrote in 
June 1989 that he suspected that the veteran's problem 
involving his left upper extremity was traumatically induced 
based on his history.  Additionally, a February 2002 VA 
radiological report pertaining to the left elbow includes a 
finding of a well-corticated osseous body that most likely 
represents a prior trauma.    

The Board notes that the veteran's service medical records 
are negative for any complaints, findings, or treatment of 
the left shoulder, arm, or neck and the October 1988 
examination report shows a normal spine, neck, and upper 
extremities.  In addition, the veteran consistently related 
the onset of his left arm problems to the February 1989 
incident when he pulled a cord to start a snowmobile and made 
no mention of his service to include his period of active 
duty for training when seeking medical treatment in 1989.  On 
the other hand, the records do confirm that the veteran fell 
to the ground and sustained an injury in August 1988 during 
active duty for training.  The veteran's former wife, J.M.L., 
also wrote in October 1995 that the veteran complained of 
shoulder and neck pain shortly after the 1988 injury for 
which he sought treatment from a chiropractor.    

The Board also observes that there is both favorable and 
unfavorable opinion evidence regarding the material issue of 
whether the veteran's current left brachial plexopathy is 
related to the 1988 fall.  In support of the veteran's claim, 
H.A.S, M.D. wrote that she reviewed the veteran's records and 
concluded that the veteran's left brachial plexopathy was as 
likely as not related to his 1988 fall.  Conversely, the 
September 2002 VA examining physician concluded that it was 
impossible to directly relate the veteran's current left 
upper extremity brachial plexopathy to his original fall in 
1988 because the veteran had a normal examination in October 
1988 and was seemingly more symptomatic following his 
incident of pulling the snowmobile cord.  While the September 
2002 VA examining physician agreed that it was possible that 
the veteran had initially injured his shoulder in 1988 and 
later re-injured or aggravated it as stated by H.A.S., M.D., 
he noted that the documentation did not support such a 
conclusion.  

After careful review of the record, the Board finds that 
there is an approximate balance of positive and negative 
evidence as to the material issue of whether the veteran's 
current left brachial plexopathy is related to the 1988 fall.  
As such, the Board resolves any reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  
3.102 (2006).  

In conclusion, the Board finds that the elements for service 
connection have been approximated and service connection for 
the veteran's left brachial plexopathy is warranted.  


ORDER

Entitlement to service connection for left brachial 
plexopathy is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


